                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MARK HOFFMAN,

                        Plaintiff,                         Civil Action No. 2:19-cv-176

        v.                                                 Hon. Peter J. Phipps

 MIDLAND FUNDING, LLC,
                                                           Re: ECF No. 3
                        Defendant.


                          MEMORANDUM OPINION AND ORDER

       Plaintiff filed an action in state court complaining of unfair debt collection practices

under both federal law and state law. Defendant removed the case to federal court and moved to

dismiss for failure to state a claim for relief. Defendant’s central argument before the Court is

that the complaint does not plausibly allege a “debt” as defined under a federal statute, the Fair

Debt Collection Practices Act. That argument has merit and results in the dismissal of the

federal claim without prejudice. As to the state-law claims, the Court declines to exercise

supplemental jurisdiction over them and remands the remainder of the case to state court.

                                        BACKGROUND

       This action arises out of a debt collection dispute. Plaintiff, Mark Hoffman, originally

filed suit in the Court of Common Pleas of Allegheny County, Pennsylvania, claiming that

defendant, Midland Funding, LLC, engaged in several abusive debt collection practices. See

Pl.’s Compl., ¶¶ 15-29, ECF No. 1, Ex. A (Jan. 14, 2019). Based on those allegations, plaintiff

sued defendant for violating the Fair Debt Collection Practices Act (FDCPA), the Pennsylvania

Fair Credit Extension Uniformity Act, and the Pennsylvania Unfair Trade Practices and
Consumer Protection Law. See id. ¶¶ 30-58. Plaintiff filed a complaint on January 14, 2019,

and served defendant on January 19, 2019.

       Defendant has responded in two ways. First, because plaintiff asserted a claim under

federal law, defendant removed this action to this Court. See Notice of Removal, ECF No. 1

(Feb. 18, 2019); see also 28 U.S.C. § 1441(c)(1).1 Second, defendant moved to dismiss based on

deficiencies in plaintiff’s federal and state claims. See Def.’s Mot., ECF No. 3 (Feb. 22, 2019).

By court order, plaintiff had until March 15, 2019, to oppose defendant’s motion, but plaintiff

has neither responded nor requested an extension of time. See Order, ECF No. 5 (Feb. 26, 2019).

                                            ANALYSIS

       A motion to dismiss filed pursuant to Civil Rule 12(b)(6) tests the legal sufficiency of a

complaint. See Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). If a complaint fails to

allege facts sufficient to state a plausible claim for relief, then upon motion, it should be

dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). In evaluating the sufficiency of allegations in a complaint, a court must accept

all well-pleaded factual allegations as true and view them in the light most favorable to the

plaintiff. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); DiCarlo v. St.

Mary Hosp., 530 F.3d 255, 262-63 (3d Cir. 2008). Under this standard, a court may still

disregard unsupported conclusory statements and reject inferences that are unsupported by the

allegations. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,




1
  Defendant’s removal was timely. Defendant filed a notice of removal on February 18, 2019,
which was within 30 days of January 19, 2019, the date the complaint was served – and that is
timely when a defendant does not receive prior notice of the complaint. See 28 U.S.C.
§ 1446(b)(1); see also Calhoun v. Murray, 507 F. App’x 251, 259 (3d Cir. 2012).
                                                  2
supported by mere conclusory allegations, do not suffice.”); Burtch v. Milberg Factors, Inc.,

662 F.3d 212, 221 (3d Cir. 2011); Fowler, 578 F.3d at 210.

       When a plaintiff fails to respond to a motion to dismiss, a court retains discretion to

dismiss the complaint summarily as a sanction for non-compliance with local rule or court order.

See Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991) (“The fact is that if a motion to

dismiss is granted solely because it has not been opposed, the case is simply not being dismissed

because the complaint has failed to state a claim upon which relief may be granted[,] [r]ather, it

is dismissed as a sanction for failure to comply with the local court rule.”).2 Rather than rely

solely on that basis to dismiss plaintiff’s complaint, the merits of defendant’s arguments are also

addressed.

       A.      Count I: A Claim under the Fair Debt Collection Practices Act

       In Count I, plaintiff claims that defendant violated three provisions of the Fair Debt

Collection Practices Act. First, plaintiff alleges that defendant, as a debt collector, illegally

communicated with plaintiff, a consumer, in connection with a debt in violation of 15 U.S.C

§ 1692c(a)(2). Second, plaintiff asserts that defendant engaged in conduct to harass, oppress, or

abuse plaintiff in connection with the collection of a debt in violation of 15 U.S.C § 1692d.

Third, plaintiff claims that defendant used unconscionable means to collect a debt by disclosing

plaintiff’s account number in violation of 15 U.S.C § 1692f(8). See generally Douglass v.

Convergent Outsourcing, 765 F.3d 299, 303-06 (3d Cir. 2014) (holding that disclosure of an




2
  See also Tambasco v. U.S. Dep’t of Army, 2018 WL 1203466, at *2 (M.D. Pa. Mar. 8, 2018)
(dismissing claims as unopposed when plaintiff failed to respond to arguments by defendants in
their motion to dismiss); Lada v. Del. Cty. Cmty. Coll., 2009 WL 3217183, at *10 (E.D. Pa.
Sept. 30, 2009) (“To put it simply: plaintiffs who fail to brief their opposition to portions of
motions to dismiss do so at the risk of having those parts of the motion to dismiss granted as
uncontested.”).
                                                   3
account number violates 15 U.S.C. § 1692f(8)). Each of those grievances relates to the

collection of a “debt,” a term that the Fair Debt Collection Practices Act defines specifically.

Defendant moves to dismiss Count I because the complaint does not plausibly allege that

plaintiff’s debts are within the FDCPA’s specific definition of the term “debt.” See Def.’s Mem.

at 2, ECF No. 4.

       As used in the Fair Debt Collection Practices Act, the term “debt” is limited to

obligations by a consumer arising out of transactions that are primarily for personal, family, or

household purposes:

       The term “debt” means any obligation or alleged obligation of a consumer to pay
       money arising out of a transaction in which the money, property, insurance, or
       services which are the subject of the transaction are primarily for personal, family,
       or household purposes, whether or not such obligation has been reduced to
       judgment.

15 U.S.C. § 1692a(5); see Dixon v. Golden-Masano-Bradley, Law Firm, 228 F. App’x 142, 143-

44 (3d Cir. 2007); see also 15 U.S.C. § 1692a(3) (defining “consumer” as “any natural person

obliged or allegedly obliged to pay any debt.”). As used in the FDCPA, the term “debt” is

defined more narrowly than its common meaning. See Webster’s Third New International

Dictionary 583 (1981) (defining “debt” as “something (as money, goods, or services) owed by

one person to another” or “something owed”); see also Black’s Law Dictionary 488 (10th ed.

2009) (defining “debt” more broadly than the term “consumer debt”).

       The question here is whether general allegations of “debt” plausibly fall within the

FDCPA’s statutory definition of “debt.” The Third Circuit has not directly addressed this issue.

In an unreported case, the Circuit affirmed the dismissal of a FDCPA claim related to a

promissory note that expressly stated that the proceeds were not to be used for personal, family,

or household purposes. See Dixon, 228 F. App’x at 144. That outcome suggests that the



                                                 4
FDCPA’s specialized definition of “debt” merits consideration in evaluating the plausibility of

pleadings. By way of further benchmark, in the context of the Americans with Disabilities Act,

the Circuit held that a complaint’s reference to “disability” generally did not satisfy the

specialized statutory definition of that term. See Amiot v. Kemper Ins. Co., 122 F. App’x 577,

580 (3d Cir. 2004) (affirming the dismissal of the complaint); see also 42 U.S.C. § 12102(1)

(defining “disability” for purposes of the American with Disabilities Act). That holding,

although again from an unreported case, suggests that if a statute defines a term more narrowly

than its common usage, then to meet minimal pleading standards, allegations must satisfy the

specialized statutory definition.

       Those conclusions are borne out by courts in this Circuit, which have on several

occasions dismissed complaints that lack plausible allegations to satisfy the FDCPA’s

specialized definition of debt. See, e.g., Johns v. Northland Grp., Inc., 76 F. Supp. 3d 590, 598

(E.D. Pa. 2014) (merely stating “Defendant is a debt collector as that term is defined by

15 U.S.C.A. § 1692a(6), and sought to collect a consumer debt from Plaintiff” is insufficient to

plead a covered “debt” under the FDCPA); Sanon-Lauredant v. LTD Fin. Servs., 2016 WL

3457010, at *2 (D.N.J. June 22, 2016) (holding that recitation of the FDCPA’s definition of

“debt,” unsupported by any facts, is insufficient to survive motion to dismiss); Vaquero v.

Frederick J. Hanna & Assocs., P.C., 2013 WL 5947011, at *2 (D.N.J. Nov. 6, 2013) (same);

Nicholas v. CMRE Fin. Servs., Inc., 2009 WL 1652275, at *2 (D.N.J. June 11, 2011) (same).3




3
  See also Holland v. Chase Home Fin., LLC, 2011 WL 4025220, at *8 (E.D. Va. Sept. 9, 2011)
(finding plaintiff pleaded insufficient facts to satisfy the term “debt collector” under the
FDCPA); Fenn v. CIR, Law Offices, 2011 WL 2621002, at *3 (E.D. Cal. June 29, 2011)
(restating definition of “debt” in complaint was a legal conclusion to properly be disregarded);
Sullivan v. CTI Collection Servs., 2009 WL 1587588, at *2 (M.D. Fla. June 5, 2011) (dismissing
a case under the FDCPA that referenced only the statutory definition of debt without more).
                                                  5
When, however, allegations support the reasonable inference that the debt was within the

meaning of the FDCPA’s definition, that suffices for plausibility. See Ali v. Portfolio Recovery

Assocs., LLC, 2014 WL 4352316, at *2 (D.N.J. Sept. 2, 2014). But the allegations here do not

permit the reasonable inference that plaintiff’s debt related to transactions primarily for personal,

family, or household purposes. See Pl.’s Compl., ECF No. 1, Ex A. Although it is possible that

plaintiff’s “debt” meets the FDCPA’s specialized statutory definition, under the pleading

standard, mere potential falls short of plausibility. See Twombly, 550 U.S. at 557 (abrogating the

“no set of facts” pleadings standard in Conley v. Gibson, 355 U.S. 41 (1957), and explaining if

that standard were taken literally, it would prevent dismissal of a complaint based only on “the

possibility that a plaintiff might later establish some ‘set of undisclosed facts’ to support

recovery” (citation omitted)).

       For these reasons, Count I is dismissed without prejudice.

B.     Counts II and III: Supplemental Jurisdiction over State-Law Claims

       Plaintiff’s remaining two counts are state-law causes of action: alleged violations of the

Pennsylvania Fair Credit Extension Uniformity Act and of the Pennsylvania Unfair Trade

Practices and Consumer Protection Law. Those claims do not present federal questions, but as

claims related to the FDCPA, they are within the Court’s supplemental jurisdiction. See

28 U.S.C. § 1367(a). When federal question jurisdiction ceases to exist, a district court may, in

its discretion, decline to exercise supplemental jurisdiction over the remaining claims. See

28 U.S.C. § 1367(c)(3); see also Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)

(“A district court’s decision whether to exercise [supplemental jurisdiction over state-law claims]

after dismissing every claim over which it had original jurisdiction is purely discretionary.”

(citation omitted) (emphasis added)). More specifically, a court “must decline to decide the



                                                  6
pendent state claims unless considerations of judicial economy, convenience, and fairness to the

parties provide an affirmative justification for doing so.” Borough of West Mifflin v. Lancaster,

45 F.3d 780, 788 (3d Cir. 1995) (emphasis added); see also Acosta v. Democratic City Comm.,

288 F. Supp. 3d 597, 651 (E.D. Pa. 2018). No such affirmative justification compels

supplemental jurisdiction here; the remainder of the complaint is remanded to the Court of

Common Pleas of Allegheny County. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357

(1988) (holding that a district court has discretion to remand to state court a removed case

involving pendent claims upon a proper determination that retaining jurisdiction over the case

would be appropriate).

                                         CONCLUSION

       Upon consideration of Defendant Midland Funding LLC’s Motion to Dismiss, ECF

No. 3, IT IS HEREBY ORDERED that the motion is GRANTED. Count I of the complaint is

DISMISSED without prejudice and the remainder of the complaint, which consists of Count II

and Count III, is REMANDED to the Court of Common Pleas of Allegheny County.


                                                     BY THE COURT:



March 26, 2019______________________                 /s/ Peter J. Phipps____________________
Date                                                 PETER J. PHIPPS
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
